DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application
This communication is responsive to the applicant's amendment filed 03/18/2022.
Claims 1-16, and 21-24 are pending.  Claims 17-20 have been cancelled.


Allowable Subject Matter
Claims 1-16, and 21-24 are allowed over prior art of record.

The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-16 and 21-24 are allowable over the prior art of record because the prior art of record fail to teach or suggest at least the combination of all the components and elements with their interrelated structures and functions for the apparatus and method for processing a sound field based on two or more microphone audio signals  as recited in independent claims 1, 11, 15 and 16;  and the reasons set forth on pages 15-20 in Applicant's Remarks filed 03/18/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XU MEI/           Primary Examiner, Art Unit 2654                                                                                                                                                                                              	05/20/2022